UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2492


ERNIE S. BALDWIN,

                Plaintiff - Appellant,

          v.

DUKE ENERGY CORPORATION; DUKE ENERGY BUSINESS SERVICES LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00212-MOC-DSC)


Submitted:   September 18, 2014          Decided:   September 26, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan   Wall,  HIGGINS  BENJAMIN,  PLLC,   Greensboro,  North
Carolina; Kenneth Love Jr., LOVE & DILLENBACK, PLLC, Rural Hall,
North Carolina, for Appellant.   Stephen D. Dellinger, Molly M.
Shah, LITTLER MENDELSON, P.C., Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ernie S. Baldwin appeals the district court’s order

granting summary judgment in favor of Appellees on Baldwin’s

employment discrimination claims.     We have reviewed the parties’

briefs and the record on appeal and find no reversible error. ∗

Accordingly, we affirm substantially for the reasons stated by

the district court.   Baldwin v. Duke Energy Corp., No. 3:12-cv-

00212-MOC-DSC (W.D.N.C. Nov. 15, 2013).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED




     ∗
       Although we agree with Baldwin that the decisionmakers who
terminated him were aware he is Jewish, we conclude that the
district court properly granted summary judgment on his
religious discrimination claim.     See Sandlands C & D LLC v.
Cnty. of Horry, 737 F.3d 45, 54 (4th Cir. 2013) (“[A]lthough the
court must draw all justifiable inferences in favor of the
nonmoving party, the nonmoving party must rely on more than
conclusory allegations, mere speculation, the building of one
inference upon another, or the mere existence of a scintilla of
evidence [to defeat summary judgment].” (internal quotation
marks omitted)).



                                  2